PER CURIAM.
The appellant-wife was defendant in a divorce suit, wherein she counterclaimed for alimony unconnected with divorce under § 65.09, Fla.Stat., F.S.A. The sole question presented on this appeal is whether the testimony concerning grounds for divorce was sufficiently corroborated.
The appellee-husband was awarded a divorce “* * * upon the ground of extreme cruelty.” We recognize the rule oftentimes stated by the Supreme Court, and followed by this court in Lentz v. Lentz, Fla.App.1960, 120 So.2d 815, that the uncorroborated testimony of a plaintiff in a divorce action, without more, is not sufficient to support a valid decree of divorce. Further, this case points out that the sufficiency of the corroboration is determined by the particular circumstances of the individual case.
We think that the facts exposed in this record are sufficiently corroborated. That conduct which will amount to extreme cruelty by one spouse toward the other must depend upon the facts of each case. Baldwin v. Baldwin, 151 Fla. 341, 9 So.2d 717.
Affirmed.